Citation Nr: 0635663	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma 


THE ISSUE

Eligibility for a motorized wheelchair under the provisions 
of VHA Handbook 1173.6.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2004 determination of the VA 
Medical Center (VAMC) in Oklahoma City, Oklahoma.  In that 
determination, the Oklahoma City VAMC's Major Medical 
Equipment Committee denied the appellant's request for a 
motorized wheelchair.  

The Board notes that VA shall furnish on an ambulatory or 
outpatient basis such medical services as are needed.  See 38 
C.F.R. § 17.93 (2006); see also 38 C.F.R. § 17.150 (2006).  

Motorized wheelchairs may be considered for veterans who have 
a disability resulting in the loss or loss of use of both 
lower extremities, combined with a loss, or loss of use, or 
severe impairment of at least one upper extremity to the 
extent that it is medically determined that the veteran is 
incapable of satisfactorily propelling a manual wheelchair.  
Motorized wheelchairs may also be considered for eligible 
veterans who suffer from severe chronic obstructive pulmonary 
disorder, multiple sclerosis, spinal cord injury, stroke, 
amputations, degenerative joint disease, rheumatoid 
arthritis, and/or those veterans diagnosed with severe 
cardiovascular disease.  See VHA Handbook 1173.6.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2006).  VA may accept evidence of service submitted 
by a claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2006).  

In the present case, the Board's review of the appellant's 
claims folder from the Oklahoma City VAMC (a notation in the 
claims folder indicates that there has never been a "claims 
file" established by the regional office for the appellant) 
reflects a notation in the October 2004 statement of the case 
(SOC) that the appellant was honorably discharged and that he 
served from January 24, 1945, to January 29, 1945, as a 
merchant seaman.  Other than the notation in the SOC, the 
appellant's record does not contain any documentation 
pertaining to his having served any active military service.  

With regard to service as a merchant seaman, the Board notes 
that the Secretary of the Air Force made a determination on 
January 19, 1988, that the service of the American Merchant 
Marine in oceangoing service during the period of armed 
conflict, from December 7, 1941, to August 15, 1945, shall be 
considered active duty for the purposes of all laws 
administered by VA.  See 53 Fed. Reg. 2,775-02 (Feb. 1, 
1988).  To be eligible for VA benefits under this 
determination, each claimant is required to demonstrate by 
the following eligibility criteria that he or she:

1.  Was employed by the War Shipping 
Administration or Office of Defense 
Transportation or their agents as a merchant 
seaman documented by the U.S. Coast Guard or 
Department of Commerce (Merchant Mariner's 
Document/Certificate of Service), or as a civil 
servant employed by the U.S. Army Transport 
Service or the Naval Transportation Service; and,

2.  Served satisfactorily as a crew member during 
the period of armed conflict, December 7, 1941, 
to August 15, 1945, aboard, (a) merchant vessels 
in oceangoing, i.e., foreign, intercoastal, or 
coastwise service and further to include "near 
foreign" voyages between the United States and 
Canada, Mexico, or West Indies via ocean routes, 
or; (b) public vessels in oceangoing service or 
foreign waters. 

53 Fed. Reg. 2,775-02; see also Frasure v. Principi, 18 Vet. 
App. 379, 386 (2004).  

Therefore, as the appellant's DD-214 (Certificate of Release 
or Discharge from Active Duty), or other document(s) (e.g., 
Honorable Service Certificate /Report of Casualty) attesting 
to his "active duty" in the Merchant Marines, the United 
States Army Transport Service, or United States Naval 
Transportation Service is not associated with his claims 
folder, and because such documentation has a bearing on the 
appellant's claim, the Board finds that such record or 
records verifying the appellant's "active duty" should be 
obtained and associated with his file.  

Thereafter, if it is determined by the Oklahoma City VAMC 
that the appellant did in fact have honorable "active duty" 
as a merchant seaman per the eligibility criteria as 
enumerated in 53 Fed. Reg. 2,775-02, above, then the Oklahoma 
VAMC should undertake additional development with respect to 
the appellant's claim.  

In this regard, in the September 2004 determination on 
appeal, the appellant's claim for entitlement to a motorized 
wheelchair was denied because the appellant was found not to 
have met the eligibility criteria for a motorized wheelchair.  
An evaluation of the appellant in August 2004 noted that he 
was able to ambulate more than 150 feet.  Since that time, 
the appellant has contended that his disabilities have 
worsened and that he is now restricted in his ability to 
ambulate.  The appellant testified in June 2005 before the 
undersigned Veterans Law Judge that he had a below the left 
knee amputation and that parts of his right foot and toes 
were missing.  He indicated that he had been told that he 
should not be walking on his right foot.  In addition, the 
appellant testified that he suffered from arthritis in his 
left shoulder, elbow, and hand, and that he was capable of 
propelling his standard wheelchair only about 10 feet before 
it became too painful to propel the wheelchair any farther. 

The Board notes that the appellant is qualified, as a lay 
person, to report symptoms such as pain.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  Therefore, in light of the fact that the appellant's 
physical condition appears to have worsened, and given that 
the limited medical evidence associated with the claims file 
reflects an evaluation of the appellant more than two years 
ago, the appellant should be afforded a more contemporaneous 
medical evaluation to determine the current severity of any 
physical disabilities in the context of the eligibility 
criteria for a motorized wheelchair.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005).  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  See 38 C.F.R. § 3.655 
(2006).  

Likewise, the appellant's claims folder appears to indicate 
that he has received medical treatment for his physical 
disabilities through VA.  In an October 2004 notice letter, 
the appellant was requested to identify any such treatment 
relevant to his claim.  The appellant has not responded to 
the notice letter.  In light of the need for a 
contemporaneous medical evaluation, the appellant should 
again be requested to identify any medical treatment 
providers relevant to his claim on appeal.  Medical records 
associated with any treatment providers identified by the 
appellant should be obtained and associated with the file 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006) as regards to requesting records.

Therefore, this case will be remanded to the AMC for the 
following:

1.  The Oklahoma City VAMC should contact 
the appropriate service department, as 
well as the appellant himself, and 
request that either the department or the 
appellant provide a copy of the 
appellant's DD-214 (or in lieu of a DD-
214, an Honorable Service Certificate 
/Report of Casualty) associated with his 
service as a merchant seaman.  Any such 
records obtained should be associated 
with the claims file.  If such a record 
cannot be located, further investigation 
as necessary should be conducted to 
verify any qualifying service.  If such 
service is not verified, it should be so 
noted for the record.  

2.  Following the above development, if 
the Oklahoma City VAMC determines that 
the appellant did have qualifying active 
military service as a merchant seaman and 
meets the eligibility criteria enumerated 
at 53 Fed. Reg. 2,775-02, the Oklahoma 
City VAMC should send to the appellant a 
letter requesting that the appellant 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The appellant 
should also be invited to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  Any 
such correspondence should clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).  

3.  After securing any additional 
records, the appellant should be afforded 
a VA medical examination to evaluate the 
severity of any current physical 
disabilities within the context of the 
pertinent eligibility criteria.  The 
appellant's claims folder should be 
reviewed by the examiner.  The examiner 
should then render an opinion as to 
whether the appellant meets the criteria 
for a motorized wheelchair-loss or loss 
of use of both lower extremities combined 
with a loss or loss of use or severe 
impairment of at least one upper 
extremity to the extent that he is 
incapable of satisfactorily propelling a 
manual wheelchair.  The bases for any 
opinion provided should be explained in 
detail.  

4.  After undertaking any other 
development deemed appropriate, the 
Oklahoma City VAMC should readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the appellant 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the Oklahoma City VAMC.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

